

114 S685 IS: Autocycle Safety Act
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 685IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prescribe safety standards for autocycles and related equipment, and for other purposes.1.Short titleThis Act may be cited as the Autocycle Safety Act.2.Motor vehicle safety standards(a)Defined termSection 30102(a) of title 49, United States Code, is amended—(1)by redesignating paragraphs (1) through (11) as paragraphs (2) through (12), respectively; and(2)by inserting before paragraph (2), as redesignated, the following:(1)autocycle means a motor vehicle with 3 wheels, an enclosed occupant compartment, and a steering wheel, which meets applicable Federal motor vehicle safety standards, as determined necessary by the Secretary of Transportation through regulation..(b)Applicability of motor vehicle safety standards to autocyclesChapter 301 of title 49, United States Code, is amended—(1)in the table of sections, by striking the items relating to sections 30113 and 30114 and inserting the following:30113. Exemptions.30114. Autocycles.;(2)in section 30113, by amending the section heading to read as follows:30113.Exemptions;(3)by redesignating section 30114 as subsection (i) of section 30113; and(4)by inserting after section 30113, as amended by paragraph (3), the following:30114.Autocycles(a)Interim safety standards for autocyclesDuring the period beginning on the date of the enactment of the Autocycle Safety Act and ending on the effective date of the rules issued pursuant to subsection (c), a person satisfies the requirements set forth in section 30112(a) with regard to an autocycle if the autocycle—(1)complies with the motor vehicle safety standards for passenger vehicles with gross vehicle weight ratings of less than 10,000 pounds, as set forth in Part 571 of title 49, Code of Federal Regulations, relating to—(A)seating systems (FMVSS 207);(B)belted occupant crash protection (FMVSS 208);(C)seat belt assemblies (FMVSS 209);(D)seat belt assembly anchorages (FMVSS 210);(E)child restraint systems (FMVSS 213);(F)roof crush resistance (FMVSS 216);(G)child restraint anchorage systems (FMVSS 225); and(H)flammability of interior materials (FMVSS 302);(2)meets the performance criteria relating to upper interior impact set forth in FMVSS 201 to the extent possible to reach the target points;(3)is equipped with a steering wheel air bag, 2 curtain side impact air bags, anti-lock brakes, and electronic stability control; and(4)complies with the motor vehicle safety standards for motorcycles, as set forth in Part 571 of title 49, Code of Federal Regulations, relating to—(A)brake hoses (FMVSS 106);(B)lamps, reflective devices, and associated equipment (FMVSS 108);(C)rearview mirrors (FMVSS 111);(D)motor vehicle brake fluids (FMVSS 116);(E)new pneumatic tires (FMVSS 119);(F)tire selection and rims (FMVSS 120);(G)motorcycle brake systems (FMVSS 122);(H)motorcycle controls and displays (FMVSS 123); and(I)glazing materials (FMVSS 205).(b)ApplicabilityIn determining which motor vehicle safety standards are applicable to autocycles, the Secretary of Transportation shall—(1)apply motorcycle safety standards to those aspects of an autocycle’s performance regulated through the motor vehicle safety standards applicable to motorcycles; and(2)apply passenger car safety standards to those aspects of an autocycle’s performance regulated through motor vehicle safety standards that are not otherwise regulated through a motorcycle standard.(c)Rulemaking(1)In generalNot later than 3 years after the date of the enactment of the Autocycle Safety Act, the Secretary shall issue such final rules, interpretations, and test procedures that may be necessary to adapt passenger car safety standards to autocycles in accordance with subsection (b)(2).(2)RulemakingIn issuing rules to preserve autocycle safety pursuant to paragraph (1), the Secretary shall—(A)provide autocycle manufacturers with appropriate lead time to comply with the safety standards set forth in such rules; and(B)comply with the requirements and considerations set forth in subsections (a) and (b) of section 30111..3.Autocycle fuel economySection 32901(a) of title 49, United States Code, is amended—(1)by redesignating paragraphs (3) through (19) as paragraphs (4) through (20), respectively;(2)by inserting after paragraph (2) the following:(3)autocycle means a passenger automobile with 3 wheels and an enclosed occupant compartment, which meets applicable Federal motor vehicle safety standards, as determined necessary by the Secretary of Transportation through regulation.;(3)in paragraph (4), as redesignated, by inserting or an autocycle after a 4-wheeled vehicle; and(4)in paragraph (19), as redesignated, by inserting (including an autocycle) after the means an automobile.